DETAILED ACTION
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yorimoto et al. (8,529,012).

 	Regarding claim 1, Yorimoto teaches an image forming apparatus, comprising: 
(a) recording heads (fig. 4, items 101k1, 101k2) that are mounted on a carriage (fig. 4, item 15), 
(b) an optical detection part (fig. 9, item 401) that emits light onto a recording medium (fig. 9, item S), receives reflected light that is the light reflected on a recording surface of the recording medium (see fig. 9), and generates a sensor output in correspondence with the reflected light (see fig. 9), 

(d) a pattern image formation processing part that forms the test pattern image at the pattern image formation position using the recording heads (see fig. 15, note again that such a processing part is necessarily present to create illustrated test patterns), 
(e) a pattern image detection processing part (fig. 8, item 503) that detects the test pattern image formed at the pattern image formation position using the optical detection part, generating a detection result (see fig. 8), and 
(f) an image forming condition setting part (fig. 8, item 504) that sets an image forming condition (fig. 8, correction amount) based on the detection result of the test pattern image by the pattern image detection processing part (see fig. 8). 	Regarding claim 2, Yorimoto teaches the image forming apparatus according to claim 1, wherein the carriage is configured to reciprocate in a main scanning direction (fig. 1, direction A), wherein the recording medium is carried to a sub scanning direction (fig. 1, direction B) while being printed, which is perpendicular to the main scanning direction, the test pattern image comprises a plurality of test patches formed arranged in the main scanning direction with a predetermined space that is disposed between each two of the test patches adjacent one another, and each of the test patches is formed in the pattern image formation position set on the recording medium (see fig. 17, note that “test patch” could mean any number of things, and as illustrated test patches are arranged in both the main scanning and subscanning directions with separations between adjacent test patches). 	Regarding claim 3, Yorimoto teaches the image forming apparatus according to claim 1, wherein the main scanning direction of the carriage is determined as a round travels that are an outbound travel and an inbound travel which is opposite to the outbound travel, the pattern image formation processing part forms the test pattern image by causing the recording heads to eject inks at a first timing in the outbound travel and at a second timing in the inbound travel, the first and second timings are defined as time intervals between two continuous ink ejections, and the first timing is different from the second timing (see fig. 15, Note that timings of ejections are necessarily different). 	Regarding claim 4, Yorimoto teaches the image forming apparatus according to claim 1, wherein the image forming condition setting part calculates a correction value for adjusting a timing for the recording heads to eject inks based on the sensor output generated by the optical detection part when the optical detection part has detected the test pattern image and sets the correction value as the image forming condition (col. 10, lines 1-29). 	Regarding claim 5, Yorimoto teaches The image forming apparatus according to claim 2, wherein band-shaped first and second regions having mutually different reflection characteristics are alternately formed on the recording surface of the recording medium, wherein the band-shapes regions are arranged parallel to the sub scanning direction, and the medium information acquisition processing part sets the pattern image formation position in one of the first and second regions (see fig. 17, Note that there are a number of band shaped regions necessarily having different reflection characteristics are arranged parallel to the sub scanning direction). 	Regarding claim 6, Yorimoto teaches the image forming apparatus according to claim 5, wherein the medium information acquisition processing part sets the pattern image formation position at the second region if a detection voltage of the sensor output by reflected light when the optical detection part emitted light onto the first region is higher than a detection voltage of the sensor output by reflected light when the optical detection part emitted light onto the second region (see figs. 11, 12, Note that the prior art functions the same way as the claimed invention). 	Regarding claim 7, Yorimoto teaches the image forming apparatus according to claim 2, wherein band-shaped first and second regions having mutually different reflection characteristics are alternately formed on the recording surface of the recording medium, wherein the band-shapes regions are arranged in parallel in one of the main scanning direction and the sub scanning direction, and the medium information acquisition processing part sets the pattern image formation position across the first and second regions, and sets the pattern image detection position for detecting the test pattern image in only one of the first and second regions (see fig. 17, Note that there are a number of band shaped regions necessarily having different reflection characteristics are arranged parallel to the sub scanning direction and the main scanning direction). 	Regarding claim 8, Yorimoto teaches the image forming apparatus according to claim 1, wherein the carriage is configured to reciprocate in a main scanning direction, wherein the recording medium is carried to a sub scanning direction while being printed, which is perpendicular to the main scanning direction, the image forming apparatus further comprises: a drive part (fig. 7, item 21) that moves the carriage in the main scanning direction, and a carriage drive processing part (fig. 7, item 210) that controls the movement of the carriage by controlling the drive part (see fig. 7). 	Regarding claim 9, Yorimoto teaches the image forming apparatus according to claim 1, wherein after the image forming condition setting part completes to set the image forming condition, which is defined as a corrected image forming condition, the image forming apparatus forms an image on the recording surface of the recording medium with the recording heads using the corrected image forming condition (Note that the test pattern correction routine is necessarily used to correct ejection timing for a subsequent, non-test print). 	Regarding claim 10, Yorimoto teaches the image forming apparatus according to claim 4, wherein the image forming condition setting part compares the test patterns (see 112 rejection) to select a representative test pattern wherein the representative test pattern has a larger gap between a high detection value and a low detection value than other test patterns have, the high and low detection values being calculated from the reflection characteristics, the image forming condition setting part determines a timing in the representative test pattern as a correction value, after the image forming condition setting part determines the correction value, the image forming apparatus adjusts a timing to eject ink for forming an image on the recording surface of the recording medium by the correction value (see 112 rejection, see also figs. 11, 12 and 15).

Regarding claim 11 and 12, see the rejection of claim 1 and Arguments below. Note that, as defined, all limitations are met. Specifically, the positions of later patterns are determined by the positions of previous patterns, which themselves are read for reflection characteristics. Note also that the pattern image detection position is a position of the test pattern image 

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Applicant argues Yorimoto does not teach setting a pattern image formation position based on detected reflection characteristics of the medium. This is incorrect. 
Applicant references the aim of the claimed invention is to reliably print on a retroreflective medium with areas with different reflective properties. While the intention is appreciated by Examiner, a retroreflective medium is not claimed. Rather, no specificity of the medium itself has been claimed.
Yorimoto discloses setting a pattern image formation position based on detected reflection characteristics of the medium. For instance, Yorimoto, figure 15 shows an iterative printing and reading of test patterns to correct pattern shift several scans. When the reader receives image data read from a previously printed test pattern, the reader is receiving information about the reflection characteristic of the medium. In other words, the medium has at the point had ink deposited, and thus the reflection characteristic of the medium has changed so that it has darker areas and lighter areas. Then, when the next portion of the group of test patterns is printed, the placement of those test patterns is based on the previously read reflection characteristic detected by the reader.
Given Applicant’s mention of a retroreflective medium, Examiner can see the differences in the prior art and the intention of the claimed invention, but the claims do not reflect these differences. Examiner contends that Applicant has read the claims in a way that is much more narrow than what is actually present. The claimed “detected reflection characteristics” have not been defined in any way so as to preclude color variations on Yorimoto’s medium from meeting the claimed limitation, and given that subsequent test pattern portions are printed in specific locations based on the reading of those color variations, i.e., reflection characteristics, all claimed limitations are met.  
	The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853